 SAFEWAY TRAILS, INC.79-unit appropriate for the ,purposes of collective bargaining within themeaning of Section 9 (b) of the Act.-6.The Petitioner has filed charges against the Employer in CaseNo. 7-CA-1694, alleging, among other things, that the Employer, by,executing the aforementioned contracts, violated Section 8 (a) (2) ofthe Act.The Petitioner nevertheless desires to proceed to an electionat this time, and it appears that the alleged violation of Section 8 (a)'(2) is related at least in part to the unresolved question concerning therepresentation of the Employer's employees.Under these circum-stances, we find that direction of an immediate election at this time,without requiring withdrawal of the Section 8 (a) (2) charges, willeffectuate the policies of 'the Act.Such direction is, however, withoutprejudice-to, and any certification resulting therefrom shall be spe-cifically conditioned upon, any determination which may be madeconcerning the status of the Intervenor here in the pending Case No.7-CA-1694.°[Text of Direction of Election omitted from publication.MEMBERS RoDGERs and BEAN took no part in the consideration of theabove Decision and Direction of Election.-6 SeeNew York_f&hnpping Assoolation,eto.,107 NLRB 364, 876;Michigan Bell TelephoneCompany,63 NLRB 941,944, and cases cited therein.-Safeway Trails,Inc.andDivision1112,Amalgamated Asso-ciation of Street,ElectricRailway and Motor Coach Em-ployees of America,AFL--CIO,Petitioner.Case No. 4RC-3490.March 10, 1958DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Alan Zurlnick, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.Lodge No. 1023, Brotherhood of RailroadTrainmen, hereinafter referred to as BRT, intervened on the basisof a contractual interest in the Employer's drivers.Lodge 447, Dis-120 NLRB No. 13. $UDECISIONS OF . NATIONAL LABOR RELATIONS BOARDtrict 15, International Association of Machinists, AFL-CIO, herein-after referred to as IAM, and Local 317, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,'hereinafter referred to as Teamsters, jointly intervened at the hear-ing on the basis of a contractual interest in the Employer's New Yorkmaintenance employees.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section,9(c) (1) and Section (6) and (7) of theAct.24.The Petitioner seeks to represent all drivers and maintenanceand terminal employees employed in the Employer's Quaker CityDivision.In the alternative it seeks to represent all such employeeson a systemwide basis.The Employer and BRT contend that onlya systemwide unit of drivers is appropriate, and TAM and Teamsterscontend that a separate unit of maintenance employees in New Yorkis appropriate.Prior to November 1957, the Employer operated buses over severaldifferent routes.These included express routes between Washington,D. C., and New York City; Philadelphia, Pennsylvania, and NewYork City; and between Washington, D. C., and Atlantic City, NewJersey, as well as local service between Washington, Baltimore, Phila-delphia, and New York and other intermediate points. In additionto drivers, most of whom were based in Washington, the Employeremployed a number of terminal employees in Baltimore and New YorkCity, as well as maintenance employees in New York City. The Em-ployer's drivers were represented by BRT in a systemwide unit, themaintenance employees in New York were represented jointly by theIAM and Teamsters, and the Employer's remaining employees wereunrepresented.Prior to November 1957, Quaker City Lines operated buses be-tween Philadelphia and New York City and intermediate points andbetween Philadelphia and Atlantic City. In addition to drivers, mostof whom were based in Philadelphia, Quaker City employed terminaland maintenance employees in both Philadelphia and New York, aswell as terminal employees in Camden, New Jersey.All drivers,: The Board having been notified bythe AFL-CIO that it deems theTeamsters' cer-tificate of affiliation revoked by convention action,the identificationof this Union isherebyamended.The Intervenors eontend that the petition,whichwas filed September19, 1957, wasprematurewith respect totheircontractsexpiringApril 1,1958,and April30, 1958.However, asbothcontracts contain60-day automatic renewalclauses, and the decisionherein is not issuing more than 30 days before theMillBdate of either contract, theBoard will not dismiss the petition as prematureSee-Home Curtain Corp., at at.,111NLRB 1253.The Intervenors also contendthat the petition was prematurelyfiled inthat a merger of QuakerCityLineswith the Employer, anticipated by the petition andon which the unit sought in the petitiondepended, had not yetoccurred at the timeof the hearing.However, as the merger subsequently took place, we find no merit in thiscontention. SAFEWAY TRAILS, INC.81maintenance employees, and terminal employees of Quaker City wererepresented by the Petitioner.Following approval by the Interstate Commerce Commission andState utilities commissions, during November 1957 the Employer pur-chased and took over the assets and operating rights of Quaker CityLines.A condition attached to the transaction by the ICC wasthat the operating rights and property of Quaker City be mergedwith those of the Employer concurrent with the acquisition of controlof Quaker City by the Employer.In support of its primary unit request, the Petitioner contends thatfollowing the merger of the two lines, the Employer will operate aseparate Quaker City Division embracing essentially all the formeroperations of Quaker City Lines plus the former Safeway routebetween Philadelphia and New York. In this connection the Peti-tioner relies on testimony presented to the ICC by the Employer andthe ICC findings. In the testimony, the Employer's general managerstated that following the merger, it would establish and maintain adivision of its operations to be known as the Quaker City Division toextend between Philadelphia and New York; New York and FortDix, New Jersey; and between Philadelphia and Atlantic City, NewJersey, in which drivers formerly employed by Quaker City wouldretain their seniority acquired as Quaker City employees.Except forthe effect of the creation of such a division upon the former QuakerCityemployees' seniority and continued employment, the testimonydoes not indicate in which other respects, if any, the Quaker CityDivison would be separated from other operations of the Employer.The ICC findings only reiterate this testimony.Apart from this thePetitioner also relies upon statements contained in a letter distributedto the employees of both companies to the effect that Philadelphiaoffice employees of Quaker City will continue on with the Employerand will be talked to "pertaining to doing the envelopes for the entiredivision between Philadelphia and New York," and that the Employerwill continue to operate from two separate terminal locations in bothPhiladelphia and New York for an indefinite period.'While the above evidence tends to establish that the former QuakerCity routes plus the former competing Safeway route are regarded asa separate division for some purposes, in our opinion the record failsto establish that the Quaker City Division is a separate district oper-ating division which would be entitled to separate representation forpurposes of collective bargaining.Thus, the Quaker City Division isnot geographically separated from the remainder of Safeway's opera-tions, but its terminal cities are also terminal cities of routes outsidethe Quaker City Division.The record indicates that at Philadelphia,s In New York both locations are in the Port Authority terminal.483142-59-vol. 120-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherewill be one area supervisor, the former operating head ofQuaker City Lines, who will be in charge of all operations and em-ployees in Philadelphia,4 and there is no evidence that there willbe separate control of labor relations or management policies in theQuaker City Division.While the record contains no evidence asto interchange of employees between the Quaker City Division andthe remainder of the system, due to the fact that the merger hadnot yet occurred at the time of the hearing, the Employer's proposedseniority plan would permit interchange of drivers between theQuaker City Division and the remainder of the system. In addi-tion,while the Employer will maintain separate terminal locationsin New York and Philadelphia for an indefinite period, the recordfails to indicate whether the division between terminals will be basedupon the lines of the present Quaker City Division or upon the linesof the former corporate identities.Likewise, the record does not indi-cate that the maintenance functions for the Quaker City Division willbe separated from those of the rest of the system.On the contrary,the Petitioner's position in its brief that both the Philadelphia andNew York garages are part of the Quaker City Division either wouldleave the Employer with no garage facilities for its buses outside theQuaker City Division, or would imply that one or both of these garageswork on buses for the entire system.Under these circumstances, andin the absence of any other evidence which would establish the appro-priateness of a unit confined to the Quaker City Division, we find thatsuch a unit is inappropriate.The Petitioner's alternative request would include all drivers andmaintenance and terminal employees of the merged operations on asystemwide basis.The Board has often found such units appropri-ate s and, accordingly, these employees may constitute an appropriateunit herein.However, the Board has also found in the past thatdrivers have sufficient interests apart from maintenance and terminalemployees to permit them to constitute a separate unit,e and the recordcontains no evidence to warrant a different result in this case whereBRT seeks to represent such a unit.Accordingly, we find that a systemwide unit of drivers may also beappropriate and shall establish a voting group of drivers to permitthem to determine whether they desire inclusion in an overall unit orwish to constitute a separate appropriate unit.As for the maintenance employees in New York, whom the IAMand Teamsters wish to continue representing as a separate unit, thereis no evidence in the record to indicate that there has been any change#The recordfails to indicate the nature of supervision in New York following themerger." SeePennsylvaniaGreyhound Lines,Inc.,107 NLRB 1621;Central Greyhound Lines,88 NLRB 13.Union Bus Lines, Inc.,85 NLRB 107. SAFEWAY TRAILS, INC.83in their working conditions or that their functional distinctness as agroup has been alteredas a resultof the merger.Accordingly, in theabsence of any bargaining history for these employees on a broaderbasis,we will establish a separate voting group of maintenanceemployees in New York to permit them to determine whether theywish to be included in an overall unit or to constitute a separate appro-priate unit'Accordingly, we shall establish the following voting groups ofemployees of the Employer :A. All bus drivers employed throughout the Employer's system,excluding all other employees, guards, and supervisors as defined inthe Act.B. All maintenance employees employed at the Employer's NewYork garage, excluding all other employees, guards, and supervisorsas definedin the Act.C.All terminal and maintenance employees employed throughoutthe Employer's system,8 excluding maintenance employees at the NewYorkgarage,all drivers, guards, and supervisors as defined in the Act.In the event that a majority of the employees in voting group Avote for BRT, they will be taken to have indicated their desire to con-stitute a separate unit which under the circumstances the Board findsappropriate, and the Regional Director shall issue a certification ofrepresentativesto that effect.In the event that a majority of theemployeesin voting group B votefor representationby TAM andTeamsters, they will be taken to have indicated a desire to constitutea separateunit which under the circumstances the Board also findsappropriate,and the Regional Directorshall issuea certification ofrepresentativesto that effect. In the event that,the employees in bothvotinggroupsA and B vote for separate representationand a major-ity of theemployeesin voting group C vote for the Petitioner, theRegionalDirector will issue a Certification of Representatives forsuch groupwhich the Board finds under the circumstances constitutesan appropriateunit.In the event that a majority of the employeesin voting group A do not vote for BRT or in the event that a majorityof the employeesin votinggroup B do not vote for TAM and Team-sters,the votes of either or both groups so voting will be pooled withthose of the employees in voting group C, and if a majority of theemployeesin the pooled group vote for representation, the Regional'SeeSouthwesternGreyhoundLines, Inc.,112 NLRB 1014.8Prior to the merger, Quaker City operated a maintenance garage at Philadelphia em-ploying 31 maintenance employees,who were included in the unit represented by thePetitioner.At the hearing, the Employer indicated that following the merger, thisgaragewould be taken over by a wholly owned subsidiary of the Employer.However,the record does not Indicate whether the Employer and its subsidiary will constitute asingle employer for unit purposes after the merger.Accordingly,we will make no finaldetermination as to the status of the garage employees as employees of the Employer, butwill permit them to vote subject to challenge.i 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector will issue a certification of representatives for such groupwhich the Board finds under the circumstances constitutes an appro-priate unit.[Text of Direction of Elections omitted from publication.]Greensboro Coca Cola Bottling CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local 391,1 Petitioner.Case No. 11-RC-104f'.March 11, 1958SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued by theBoard on December 5, 1957,2 an election by secret ballot was con-ducted on December 18, 1957, under the direction and supervision ofthe Regional Director for the Eleventh Region of the National LaborRelations Board among the employees in the unit found appropriateby the Board.At the close of the election, the parties were furnishedwith a tally of ballots which shows that of approximately 30 eligiblevoters, 30 ballots were cast, of which 14 were cast for the Petitioner,11 against the Petitioner, and 5 were challenged.As the challengedballots were sufficient in number to affect the results of the election,the Regional Director investigated the eligibility of those individualswhose ballots were challenged.Thereafter, on January 23, 1958, theRegional Director issued a report on challenges in which he recom-mended that the challenges to the ballots cast by Raymond C.Chandler, Billy Janey, and Jerry Hartsell be overruled, and that thechallenges to the ballots of Wilbert James and Lloyd Cox be sus-tained.The Employer thereafter filed timely exceptions to theRegional Director's report.No exceptions were filed by the Peti-tioner.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].In its exceptions the Employer contends that prior to the electionthe Petitioner examined and approved a list of employees eligible tovote.It contends that this approval is final and binding upon theparties insofar as the voting eligibility of employees is concerned andurges the Board, in making its determination of whether or not tooverrule the challenges to the ballots of employees James and Cox,to give great weight to the fact that their names appeared on the1The Board having been notified bythe AFL-CIOthat it deems the Teamsters'certifi-cate of affiliation revoked by convention action,the identification of the Petitioner ishereby amended,9 Unpnhltshed120 NLRB No. 11.